DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 2-10 in the reply filed on 07 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controlling apparatus”, recited at line 5 of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicants recited prior art in view of Illy et al.
	Applicant discloses, in the Background of the Invention, a coffee production apparatus comprising: a water supply 1; a water filter 2; a pump 3; a controlling apparatus 4; a pressure sensor after the pump; a boiler 5; a water temperature sensor 7; a flow valve 8; a group head 9 and a portafilter 10; a coffee beans vessel 11; and a grinder 12.
	Illy discloses a coffee production apparatus (fig. 6) comprising: a water supply 13, a pump 12 pressurizing the water; a controlling apparatus 17 for the pump during a coffee distilling event; a sensor 16 (P) that measures water pressure after the pump; a boiler 17 that heats the water; a sensor 16 (T) that measures water temperature after the boiler; a flow valve 52; a group head 11 and portafilter 11c; additional sensors 16 (F, P, T) measuring physical properties that impact coffee production; and a sensory reading device configured to compute and store information via a computing apparatus, the computing apparatus having a message queue component 21, a processing component 39, a data store 45, an interface component 37, and a notification component 42; wherein the sensory reading device is connected to the sensors to collect multiple variables from corresponding physical data to compute and present whether all readings, automatic or manual, of the physical and machine operation properties that impact coffee production in the coffee machine are within optimal operation limits or optimal use criteria.
	It would have been obvious to one skilled in the art to provide the disclosed prior art coffee production system, with the sensory reading device taught in Illy, in order to optimize the coffee production process by presenting a user indicated beverage with minimal apparatus interference.
	In regards to claim 4, the apparatus of Illy allows for the production of several coffee types.
Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicants cited prior art in view of Illy et al. as applied to claims above, and further in view of She et al.
	She discloses that it is old and well known in the art to provide a beverage production apparatus with an accelerometer to register vibrations wherein a sensor 110a is provided on a non-moving part of the apparatus casing to register noise from a pump.
	It would have been obvious to one skilled in the art to provide the cited prior art apparatus, as modified by Illy, with the accelerometer taught in She, in order to monitor vibrations due to pump error.
Allowable Subject Matter

Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Fletcher et al., Doglioni Majer, Burrows, Thai et al. and Juve are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761